Citation Nr: 1013149	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to 
July 1962.  He also has unverified periods of Reserve 
service from 1962 to 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A December 2007 VA examination report reflects that the 
Veteran has bilateral hearing loss disability for VA 
purposes.  The examiner opined that the Veteran's bilateral 
hearing loss disability was less likely than not related to 
noise exposure while in service.  This opinion was based, in 
part, on the Veteran's mixed hearing loss which was 
suggestive of middle ear problems.  The examiner also noted 
that all hearing tests, while the Veteran was in service, 
reflected that his hearing acuity was within normal limits.  
Based on this statement regarding all hearing tests, the 
Board finds that a supplemental clinical opinion is 
warranted.

The Veteran's STRs indicate normal hearing on whispered 
voice testing in April 1958, May 1962, September 1964, and 
August 1965.  The Veteran's STRs also show audiometer test 
results for September 1958, May 1962, September 1964, and 
August 1965.  The Board notes that service department 
audiometer test results prior to October 31, 1967 are 
assumed to have been reported in American Standards 
Association (ASA) units, rather than the current 
International Standards Organization (ISO) units.  
Conversion to ISO units is accomplished by adding 15 
decibels to the ASA units at 500 Hertz, 10 decibels to the 
ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 
decibels to the ASA units at 4000 Hertz.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 
to 20 decibels, and that higher threshold levels revealed 
some degree of hearing loss.

When the Veteran's service audiometric results are converted 
to the current ISO standard, they indicated that the Veteran 
had hearing within normal limits in September 1958, hearing 
loss in the left ear at 500 Hertz in May 1962, bilateral 
hearing loss at 500 Hertz and 2000 Hertz in September 1964, 
and bilateral hearing with normal limits in August 1965 at 
all levels from 500 Hertz through 4000 Hertz.

Because the VA examiner incorrectly noted that all hearing 
tests from 1958 to 1965 showed hearing within normal limits 
for both ears, a supplemental clinical opinion is warranted.  
The supplemental clinical opinion should take into account 
the conversion from ASA to ISO.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability is causally 
related to active service.

The clinician's opinion should include 
consideration of the Veteran's September 
1958, May 1962, September 1964, and August 
1965 audiological results, as converted to 
ISO units (as noted above), as well as the 
private audiological test result record 
dated in June 1992.  In particular, the 
clinician must reconcile his or her 
opinion with the demonstrated hearing loss 
in the left ear at 500 Hertz in May 1962, 
and bilateral hearing loss at 500 Hertz 
and 2000 Hertz in September 1964.

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for bilateral hearing loss 
disability, with consideration of all 
additional evidence received since 
issuance of the statement of the case in 
April 2008.  If the benefit sought is not 
granted, issue a Supplemental Statement of 
the Case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


